


EXHIBIT 10.15

 

SEPARATION AGREEMENT

 

This Separation Agreement (“Separation Agreement”) is entered into as of this 17
day of December, 2010, by and between Cherokee, Inc. (“Employer”) and Russell J.
Riopelle, (“Employee”) with reference to the following facts:

 

I.                                         Employer no longer requires the
services of Employee effective as of the close of business on or about Friday,
December 17, 2010 (the “Termination Date”).

 

II.                                     Employer and Employee desire to
compromise and, finally, settle and resolve all controversies between them, and
to bring these and all other matters to a conclusion.

 

NOW, THEREFORE, in consideration of the covenants undertaken and releases given
herein, the parties hereby agree as follows:

 

1.             Employee shall continue to be paid through the Termination Date,
then Employer agrees to pay to Employee through payroll period ending April 29,
2011, twelve thousand eight hundred eighty four dollars and sixty-two cents
($12,884.62), per pay period, less standard withholdings and deductions, in
accordance with Employer’s usual bi-weekly payroll schedule (including payment
of employee’s health insurance, as is currently provided); provided that
Employee’s entitlement to receive such payments is conditioned on expiration of
the seven (7) day period referenced in Paragraph 12.

 

2.             Except as otherwise stated in this Separation Agreement, all
other benefits enjoyed by Employee as part of Employee’s employment with
Employer (including the accrual of vacation time, and receiving the Company’s
matching 401-K contribution pursuant to participating in the Company’s 401-K
program), shall cease as of the Termination Date.

 

3.             Employee understands that Employer has paid him/her all money due
and owing to him/her, including without limitation all wages, salary,
commissions, bonuses, severance, accrued vacation, overtime, outstanding
expenses, etc., through the Termination Date.  The separation pay and other
benefits provided for in this Separation Agreement are over and above the
compensation which Employee is otherwise entitled to from the Employer and
represents consideration for the release of claims set forth below.

 

4.             In consideration of the payments and other promises of Employer
described above, Employee does hereby agree not to sue and acknowledges complete
satisfaction of and hereby releases, absolves and discharges Employer and its
affiliated companies and partners and each of their present or former officers
and directors, shareholders, partners, employees, agents, attorneys and
representatives (collectively “Employer Releasees”) of, from and against any and
all claims, demands, liens, agreements, contracts, covenants, actions, suits,
causes of action, wages, obligations, debts, expenses, attorneys’ fees, damages,
judgments, orders and liabilities of whatever kind or nature in law, equity or
otherwise (collectively “Claims”), which Employee now owns or holds or has or at
any time heretofore owned or held or had or

 

1

--------------------------------------------------------------------------------


 

may in the future own or hold or have against Employer Releasees, or any of
them, as of the date that Employee signs this Separation Agreement, including,
but not limited to, Claims (a) arising out of Employee’s employment with
Employer and Employee’s termination from his/her employment with Employer,
(b) that Employer Releasees or any of them discriminated against Employee on the
basis of his/her race, sex, religion, national origin, handicap, ancestry,
sexual orientation, or age, (c) that Employee was defamed, libeled or slandered,
(d) arising under Title VII of the Civil Rights Act of 1964, The Civil Rights
Act of 1991, The Americans With Disabilities Act, The California Fair Employment
and Housing Act, The Employer Retirement Income Security Act, California Labor
Code section 970, The Age Discrimination in Employment Act, The California Fair
Employment and Housing Act or any similar state statute, and/or (e) any claim
for employment discrimination, breach of contract, invasion of privacy,
interference with contract, business relationships, or prospective economic
advantage, emotional distress, wrongful termination, deferred compensation,
stock options, bonus, or any other fringe benefits or commissions.  Employee
understands and agrees that, by entering into this Separation Agreement:  (i) he
is waiving any rights or claims he might have under the Age Discrimination in
Employment Act, as amended by the Older Workers Benefit Protection Act; (ii) he
has received consideration beyond that to which he was previously entitled; 
(iii) he has been advised to consult with an attorney before signing this
Separation Agreement; and (iv) he has been offered the opportunity to evaluate
the terms of this Separation Agreement for not less than twenty-one days prior
to his execution of this Separation Agreement (the “Evaluation Period”). 
Employee understands that he may waive the Evaluation Period and execute the
Separation at an earlier date.   Employee acknowledges that he has no work
related injuries to report.

 

5.              It is a further condition of the consideration hereof and is the
intention of the parties in executing this instrument that the same shall be
effective as a bar as to each and every claim, demand, cause of action or other
rights or obligations herein above specified and, in furtherance of this
intention, Employee hereby expressly waives any and all rights or benefits
conferred by the provisions of SECTION 1542 OF THE CALIFORNIA CIVIL CODE and
expressly consents that this Separation Agreement shall be given full force and
effect according to each and all of its express terms and conditions, including
those relating to unknown and unsuspected claims, demands and causes of actions,
if any, as well as those relating to any other claims, demands and causes of
actions or other rights or obligations hereinabove specified. Section 1542
provides:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

Employee acknowledges that he/she may hereafter discover claims or facts in
addition to or different from those which the parties now know or believe to
exist with respect to the subject matter of this Separation Agreement and which,
if known or suspected at the time of executing this Separation Agreement, may
have materially affected this settlement.  Nevertheless, Employee hereby waives
any right, claim or causes of action that might arise as a result of such
different or additional claims or facts.  Employee acknowledges that he/she

 

2

--------------------------------------------------------------------------------


 

understands the significance and consequence of such release and such specific
waiver of Section 1542.

 

6.              The parties hereto represent and acknowledge that in executing
this Separation Agreement they do not rely and have not relied upon any
representation or statement made by any of the parties or by any of the parties’
agents, attorneys or representatives with regard to the subject matter, basis or
effect of this Separation Agreement or otherwise, other than those specifically
stated in this written Separation Agreement.

 

7.            a.     Employee acknowledges that by reason of his/her position
with Employer he/she has been given access to Confidential Information.  For
purposes of this Separation Agreement, the term “Confidential Information” shall
mean all trade secrets and confidential and proprietary business information of
Employer and affiliates of Employer, whether or not designated or marked
“CONFIDENTIAL” or the like, which Employer and its affiliates in fact maintain
as confidential, regarding any products, licenses, licensees both current and
prospective, processes, and services, developed, acquired or used by Employer or
any affiliate of Employer relating to their business, operations, employees,
clients, customers, licensees and other business associates, which gives
Employer or any affiliate of Employer a competitive advantage over those who do
not know the secrets or information.  Confidential Information may include
without limitation information relating to pricing, sales, sales strategy,
research, potential licensing deals, potential licensees, developments,
inventions, manufacture, purchasing, accounting, merchandising, trade marks and
trade dress, trade secrets, customers, prospects, valuable or unique ideas,
inventions, completed, current or future business and financial transactions,
processes, methods and techniques acquired, records relating to suppliers,
sources of materials, cost of materials, customer lists (including potential
customers), sources of financing and supplies, processes, plans, pricing
information, computer programs and software, internal memoranda, marketing
plans, internal policies, products and services which may be developed from time
to time by Employer or its affiliates, agents or employees, as well as
information provided by a third party to Employer which Employer is obligated to
keep confidential.  Employee hereby agrees not to, directly or indirectly, use,
disseminate, disclose, lecture upon or publish articles concerning any
Confidential Information or trade secrets acquired by Employee in the course of
his/her employment with Employer.  The term “trade secrets” shall include, but
not be limited to, information concerning Employer’s methods of operations,
future plans, budgets, revenues, expenses, customers, vendors, employees,
equipment and any and all information not disseminated to the public.  Employee
also agrees to return any proprietary documents and property, whether in
electronic, hardcopy or other form, which he/she has received during his/her
employment with Employer, including but not limited to keys, computer equipment
and data.

 

b.     Employee agrees that the terms, conditions and existence of this
Separation Agreement are confidential and, except as provided herein, shall only
be disclosed to his accountants and/or attorneys and may not be disclosed to any
person or entity except as required by a properly issued subpoena or court order
or as mandated by law or the securities and exchange commission.  This
confidentiality provision is recognized by the Parties to be a material
provision of this General Release Agreement.  Should anyone make an inquiry

 

3

--------------------------------------------------------------------------------


 

regarding the matter, Employee and Employer agree that they may respond they
“have parted ways amicably and in good standing.”

 

c.     For one (1) year from the effective date of Employee’s termination, the
Employee shall not, directly or indirectly, either on Employee’s behalf or on
behalf of any other person or entity attempt to persuade any client of Employer
to cease to do business with Employer.

 

d.     For a one (1) year from the effective date of Employee’s resignation,
Employee shall not, directly or indirectly, 1) encourage any employee of
Employer or its affiliates to leave his or her employment with such entity or
its successors in interest or 2) contact any employee to discuss Employer’s
business.

 

e.     At no time shall Employee or Employer make any remarks disparaging the
conduct or character of the other or any of their subsidiaries or affiliates,
their agents, employees, officers, directors, successors, or assigns nor shall
Employee ever contact any Employer’s licensee’s (such as but not limited to
Target Stores, Tesco, Carefour, etc.) to discuss the business between Employer
and the said company.

 

f.     At all times following the effective date of Employee’s termination,
Employee and Employer shall cooperate together to the extent reasonably
necessary to assist each other in the transition of their responsibilities and
in any litigation or administrative proceedings involving any matters with which
each was involved during Employee’s employment.  Employer shall reimburse
Employee for reasonable expenses, if any, incurred in providing such assistance,
and Employee shall reimburse Employer for reasonable expenses, if any, incurred
in providing such assistance.

 

g.     Any breach by Employee of his obligations under Paragraph 7 of this
Separation Agreement shall be considered a material breach of this Separation
Agreement provided that Employee has not cured within ten (10) days of receipt
of written notice of the alleged breach or non-performance.  If Employee has not
cured the alleged breach or nonperformance within the ten (10) day period, then
Employer shall have the right to immediately cease payment of separation pay as
provided for above, and Employee shall not received any further payments.

 

8.              This Separation Agreement shall be deemed to have been executed
and delivered within the State of California, and the rights and obligations of
the parties hereunder shall be construed and enforced in accordance with, and
governed by, the laws of the State of California without regard to principles of
conflict of laws.

 

9.              The parties have attempted to create an agreement that is lawful
and enforceable in all respects. In the event that any provision of this
Separation Agreement is found or deemed to be illegal or otherwise invalid and
unenforceable, whether in whole or in part, such invalidity shall not affect the
other provisions.  In the event that any term hereof is found or deemed to be
illegal or otherwise invalid or unenforceable, the parties shall attempt to
negotiate a valid new provision concerning the same subject matter, and the
parties further agree that in the

 

4

--------------------------------------------------------------------------------


 

event that they are unable to agree upon the terms of a new provision, upon
request of either party, the matter shall be submitted to final and binding
arbitration as provided in Paragraph 13.

 

10.           Employee agrees to execute a letter in the form attached hereto as
Exhibit A, acknowledging his termination as an officer of Employer.

 

11.            Any claim or dispute which refers or relates to: (1) any aspect
of this Separation Agreement, or (2) any term or provision of this Separation
Agreement, or (3) the interpretation and application any term or provision of
this Separation Agreement, or (4) any alleged breach or violation of any
provision of this Separation Agreement, or (5) any dispute of any kind between
Employee and Employer hereto which may arise after this Separation Agreement is
executed by the parties, will be submitted to final and binding arbitration with
the Judicial Arbitration and Mediation Service in Los Angeles, California,
before an experienced arbitrator licensed to practice law in California, and
conducted in accordance with the non-union employment dispute resolution
rules of such arbitration service, as the exclusive remedy for such claim or
dispute.

 

12.            For a period of seven (7) days following Employee’s execution of
this Separation Agreement, he may revoke this Separation Agreement, and rescind
his assent thereto.  This Separation Agreement shall not become effective or
enforceable until seven (7) days have passed following Employee’s execution of
this Separation Agreement.  The effective date of this Separation Agreement
shall be the eighth day after Employee executes this agreement, if he has not
earlier revoked it.  Employee may revoke this agreement only by giving written
notice of revocation to Employer, Attn: Howard Siegel, President, within the
such seven (7) day period.  If Employee revokes this Separation Agreement, this
Separation Agreement shall be deemed null and void.

 

PLEASE READ CAREFULLY; THIS SETTLEMENT AGREEMENT AND GENERAL MUTUAL RELEASE
INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

 

IN WITNESS WHEREOF, the parties hereto have executed the Separation Agreement.

 

 

 

EMPLOYEE

 

CHEROKEE, INC.

 

 

 

 

 

 

 

 

By:

/s/ Russell J. Riopelle

 

By:

/s/ Howard Siegel

 

 

 

 

 

Russell J. Riopelle

 

Howard Siegel, President & COO

 

5

--------------------------------------------------------------------------------


 

Exhibit A

 

TERMINATION AS OFFICER

 

I, Russell J. Riopelle, hereby acknowledge my termination as an Officer of
Cherokee Inc. effective the date of my signature hereto.

 

 

Signature:

/s/ Russell J. Riopelle

 

Date:

12/17/10

 

6

--------------------------------------------------------------------------------
